807 So.2d 177 (2002)
Jerome S. WALKER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-5094.
District Court of Appeal of Florida, Second District.
February 13, 2002.
FULMER, Judge.
Jerome S. Walker challenges the order of the trial court denying his motion filed *178 pursuant to Florida Rule of Criminal Procedure 3.800(a) to correct an error on the face of the sentencing guidelines score-sheet. We reverse and remand for further proceedings.
Walker alleged, and the State conceded, that there was a mathematical error in the addition of the points scored in the prior record category of the scoresheet. The trial court denied the motion, finding that Walker's sentence was within the sentencing range of the corrected scoresheet. However, "[b]ecause the attachments to the order denying relief do not conclusively demonstrate that [Walker] would have received the same sentence with a correct scoresheet, he is entitled to be resentenced with an accurate scoresheet." Collins v. State, 788 So.2d 1109, 1109 (Fla. 2d DCA 2001).
Reversed and remanded.
SALCINES, J., and DANAHY, PAUL W., Senior Judge, Concur.